Citation Nr: 0801505	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-00 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for pleurisy.

3.  Entitlement to service connection for a chronic nasal 
disorder.

4.  Entitlement to service connection for a right wrist 
disorder, claimed as carpal tunnel syndrome right wrist 
status-post surgery.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty for more than twenty years, 
ending with her retirement in May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The case is presently under the 
jurisdiction of the RO in Detroit, Michigan.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

On her December 2004 VA Form 9, Appeal to Board, the veteran 
requested a personal hearing before a Veterans Law Judge at 
the RO.  In an October 2005 letter, the veteran was advised 
that she had been scheduled for a personal hearing before a 
Veterans Law Judge at the Detroit RO in December 2005.  

In a November 2005 letter, however, the veteran responded 
that she would not be able to attend the December 2005 
hearing at the Detroit RO as she had relocated to Phoenix, 
Arizona.  She indicated that she would contact the RO in 
Phoenix, Arizona, once she had been settled, presumably for 
the purpose of rescheduling her Travel Board hearing.  A 
review of the record indicated that the Detroit RO cancelled 
the veteran's scheduled Travel Board hearing and it has not 
yet been rescheduled.  

Under applicable regulation, a hearing on appeal must be 
granted if a claimant, or his or her representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2007).  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2007), 
as a Board decision may be vacated when there is a 
prejudicial failure to afford an appellant a personal 
hearing.

In order to ensure full compliance with due process 
requirements, therefore, such a hearing must be scheduled at 
the appropriate RO, given the veteran's apparent relocation 
from Michigan to Arizona.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904 (a)(3) 
(2007).  As Travel Board hearings are scheduled by the RO, a 
remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) 
(2007).

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the appropriate RO.  38 
U.S.C.A. § 7107 (West 2002).  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2007).

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



